Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status:
	Claim 4 has been cancelled.
	Claim 24 is new.
Claims 1-3 and 5-24 are pending. 
	Claims 15-23 are withdrawn.
	Claims 1-3, 5-14 and 24 are under examination. Applicant’s amendment has necessitated new grounds of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 12/22/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 4-14 and 24 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating or ameliorating neutrophil-mediated condition in a patient does not reasonably provide enablement for preventing neutrophil-mediated condition in a patient. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without an undue amount of experimentation.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation. While all of the factors have been considered, only those required for a prima facie case are set forth below.
Scope or breadth of the claims 
The claims are broader in scope than the enabling disclosure. The specification merely discloses, without more, that in a bacterial model of ALI/ARDS in mice: “Poly-A MP administration at 6hrs and 18hrs reduced lung concentrations of IL-6, IL-25 10, KC, MIP2, MCPl, and TNF-α cytokines relative to P. aeruginosa infected but untreated control mice, indicating reduced pulmonary inflammation after Poly-A VTP treatment.” (Example 5). However, Applicant is purporting to prevent any and all neutrophil-mediated condition in a patient. 
2) Nature of the invention 
The nature of the invention is directed to methods of treatment, using polymer particles as restraints of neutrophil function. Such methods include, but are not limited to, methods of preventing, treating, and/or ameliorating inflammatory diseases, infections, autoimmune diseases, malignant diseases, and other diseases or conditions in which neutrophils may be implicated.
3) Relative level of skill possessed by one of ordinary skill in the art
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II). In the instant case, the ordinary artisan is a medical artisan familiar with compositions and methods of treating neutrophil injury. 
4) State of, or the amount of knowledge in, the prior art
The art teaches that: “ARDS occurs most often in the setting of pneumonia, sepsis, aspiration of gastric contents or severe trauma and is present in ~10% of all patients in intensive care units worldwide.” (Abstract of: Matthay et al. (Nature Reviews 2019;5(18):1-22). Thus, the instant method would prevent pneumonia, sepsis, aspiration of gastric contents and severe trauma in order to prevent the occurrence of ARDS.
The art teaches the synthesis of poly(anhydride esters) composed of salicylate derivatives for a variety of applications (Abstract of: Schmeltzer et al. (Biomacromolecules 2005;6:359-367). See also Figures 1 and 2.
Uhrich et al. (US 20140271864) teach that a poly(anhydride-ester) (PAE) of aspirin has anti-inflammatory action ([0018, 0021]) through the release of aspirin and that aspirin participates in the resolution of inflammation [0079].
5) Level or degree of predictability, or a lack thereof, in the art
The medical arts involve physiological reactions which are inherently unpredictable. MPEP 2164.03: “In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).” 

Abdulnour et al. teach that: “The potential clinical benefit of early aspirin for prevention of ARDS remains uncertain.” (Abstract in: Abdulnour et al. (Am J Respir Crit Care Med Vol 197, Iss 12, pp 1575–1585, Jun 15, 2018).  
Thus the art does not recognize that ARDS can be prevented by administration of aspirin. 
6) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification additional guidance and direction with respect to how use the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention.  Although the instant specification discloses treatment of ARDS, it remains silent on prevention of ARDS or preventing any neutrophil-mediated condition in a patient. 
7) Presence or absence of working examples
The specification fails to provide scientific data and working embodiments with respect to preventing neutrophil-mediated condition in a patient such as ARDS.
8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
In order to actually achieve the claimed invention, it is clear from the discussion above that the skilled artisan could not rely upon Applicant's disclosure as required by 35 U.S.C. 112, first paragraph, and would have no alternative recourse but the impermissible burden of undue experimentation in order to practice the full scope of the In re ‘318 Patent Infringement Litigation, 92 USPQ2d 1385 (Fed. Cir. 2009) at 1391, 1392 the court stated, “Thus, at the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. See Rasmusson V. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)”.
Accordingly, a person of ordinary skill in the art would have to engage in undue experimentation to try to figure out how to prevent any and all neutrophil-mediated conditions in a patient. Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which neutrophil-mediated condition, if any, would be prevented with no assurance of success.
Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).”
MPEP 2164.03: "Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” This has not been done and consequently the enablement requirement is not satisfied. Applicant can overcome this rejection simply by deleting “or preventing recurrence of” from claim 1. 
Response to Arguments:
Applicant asserts that amendment by deleting “recurrence” has overcome the rejection and that Experimental examples 1-8 provide evidence showing that treatment with Poly-A particles prevent ALI and ARDS. The Examiner cannot agree primarily because that is not what the Examiner suggested Applicant do and secondly because Applicant has not shown prevention. Example 1 reduces neutrophil lung migration in ALI but did not prevent ALI. Example 2 did not exacerbate bacterial infection in mice with bacteria induced ALI but did not prevent ALI. None of Examples 3-8 show any prevention. The claims remain rejected as not enabled for prevention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3 and 5-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abdulnour et al. (Am J Respir Crit Care Med Vol 197, Iss 12, pp 1575–1585, Jun 15, 2018) and Uhrich et al. (US 20140271864; IDS filed 1/13/21) and Rosario-Melendez et al. (Polym Bull (Berl) 2013;70(1):343-351; IDS filed 4/20/21) and Bharara et al. (Case Reports in Critical Care 2016, articles ID 8560871; 4 pages) and Whitaker-Brothers et al. (Biomed Mater Res 76A: 470–479, 2006). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Applicant claims, for example:

    PNG
    media_image1.png
    423
    1362
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claim 1, 5 and 6, Abdulnour et al. teach treatment of human mammal patients suffering from ARDS with aspirin (Abstract; page 1575, At a Glance Commentary; Figure 1A and 1B) looking at the intravascular responses (title; abstract; page 1583, right column bottom) thus treating or ameliorating ARDS in a patient.
With regard to instant claims 10-14, Rosario-Melendez et al. teach spherical smooth surface salicylate-based polyanhydride esters microsphere (Figure 2) made with different linkers (Figure 1) of size distributions from 2-34 microns (Abstract; Conclusion) which have different sizes naturally from the synthesis and thus also read on large nanoparticles as shown below.

    PNG
    media_image2.png
    608
    1419
    media_image2.png
    Greyscale

Rosario-Melendez et al. teach release of salicylic acid from the microspheres with control over the rate of release (Figure 4; Conclusion).
With regard to instant claims 1-3, 5-8, 10-12, Uhrich et al. teach: “A salicylic acid polyanhydride ester (polyaspirin) promotes controlled release of salicylic acid and reduces inflammation.” [0075]; and: “Polyaspirin has recently been synthesized combining polyanhydride polymer and salicylic acid (Erdmann, et al., Biomaterials 2000, 21, (19), 1941-6). This method of delivery allows the development of an initial inflammatory response but through delayed degradation of the polymer facilitates a controlled and prolonged release of aspirin.” [0079]. (Please note that he reference to Erdmann et al. is cited by Uhrich et al.; not the Examiner.)  Uhrich et al. teach polyanhydride salicylate (Abstract) which can be formulated as pharmaceutical compositions and administered to a mammalian host, such as a human patient in a variety of forms adapted to the chosen route of administration, i.e., orally or parenterally, by intravenous, intramuscular, topical or subcutaneous routes [0050]. Uhrich et al. teach adding the necessary solution/solvent/dispersion medium for administration [0055] thus adding a pharmaceutically acceptable carrier. Uhrich et al. teach that: “Aspirin 
With regard to instant claims 7 and 8, Bharara et al. teach using a catheter to intravenously introduce therapeutics as therapy for recurrent ARDS (title; Abstract).
With regard to instant claims 1 and 14, Whitaker-Brothers et al. report that Salicylate-based poly(anhydride-esters), collectively referred to as PolyAspirin™, hydrolytically degrade into salicylic acid, a nonsteroidal anti-inflammatory drug (NSAID) (Abstract). Whitaker-Brothers et al. studied the effect of different linker lengths on the mechanism of erosion (Abstract) and found particles made with adipate were hard, brittle material while particles made with sebacate were sticky at room temperature, soft, ductile material (page 473, right column), thus indicating different surface morphologies, and that the length and solubility of the linker controlled the degradation (Figure 8; page 476, left column).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Abdulnour et al. is that Abdulnour et al. do not expressly teach treating ARDS with a salicylate polyanhydride ester microparticle/nanoparticle that is a smooth surface sphere and comprises a 
2. The difference between the instant application and Abdulnour et al. is that Abdulnour et al. do not expressly teach treating ARDS with a salicylate polyanhydride ester microparticle/nanoparticle that is a smooth surface sphere and comprises a diversity of particles by intravascular/intravenous administration using a guided catheter targeting the vasculature. This deficiency in Abdulnour et al. is cured by the combined teachings of Rosario-Melendez et al., Uhrich et al., Bharara et al. and Whitaker-Brothers et al.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of treating ARDS of Abdulnour et al. with a salicylate polyanhydride ester microparticle/nanoparticle that is a smooth surface sphere and comprises a diversity of particles, as suggested by Rosario-Melendez et al., Uhrich et al. and Whitaker-Brothers et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the aspirin. The art of Uhrich et al. teaches salicylic acid polyanhydride ester (polyaspirin) promotes controlled release of aspirin and reduces inflammation. Thus it is obvious to substitute the polyaspirin of Uhrich et al. for the aspirin of Abdulnour et al. for use in the method of treating ARDS with a reasonable expectation of success as the ultimate product Uhrich et al. functions the same as the aspirin of Abdulnour et al. to reduce inflammation and treat/ameliorate ARDS with the added desirable benefit of controlled release. Accordingly, the ordinary artisan would select the salicylate polyanhydride ester microparticle/nanoparticle that is a smooth surface sphere and comprises a diversity of particles of at least different size/dimension, as taught by Rosario-Melendez et al. and Uhrich et al. for use in the method with a reasonable expectation of success. Additionally, Whitaker-Brothers et al. teach that by altering the linker length, the degradation rate can be modified with concomitant changes in tactile properties indicating changes in surface morphology. Thus ordinary artisan that desires controlled release can mix different polyanhydride ester polyaspirin species that would have different surface morphology from soft to hard to sticky to brittle with a reasonable expectation of success.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of treating ARDS of Abdulnour et al. with a salicylate polyanhydride ester microparticle/nanoparticle that is a smooth surface sphere and comprises a diversity of particles by intravascular/intravenous administration using a guided catheter targeting the vasculature, as suggested by Rosario-Melendez et al., Uhrich et al., and Bharara et al., and produce the instant invention.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.


Response to Arguments:
Applicant argues that “Adbulnour expressly fails to "teach treatment of human mammal patients suffering from ARDS with aspirin" as the Office alleges. However, Adbulnour teach that 9.0% of the subjects treated developed ARDS including 7 in the aspirin group (Figure 1A; and Timeline for ARDS Development). Thus, Adbulnour unambiguously treated ARDS patients with aspirin. The treatment does not require a positive outcome only the fact that the patients were treated. Applicant’s argument is not persuasive.
Applicant argues that the Office fails to indicate how Abdulnour’s oral and enteric aspirin administration method can be combined with the secondary references teaching an implantable pastes. Respectfully, the Examiner is relying on the substitution of equivalent sources of aspirin and not the pastes of Uhlrich. As explained above, the art of Uhrich et al. teaches salicylic acid polyanhydride ester (polyaspirin) promotes controlled release of aspirin and reduces inflammation. Thus it is obvious to substitute the polyaspirin of Uhrich et al. for the aspirin of Abdulnour et al. for use in the method of treating ARDS with a reasonable expectation of success as the ultimate product Uhrich et al. functions the same as the aspirin of Abdulnour et al. to reduce inflammation and treat/ameliorate ARDS with the added desirable benefit of controlled release. Respectfully, none of Applicant’s arguments are persuasive.
Please note that claims 2 and 24 are not rejected under 35 USC 103(a).



Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613